Citation Nr: 1119285	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, granted service connection and a 70 percent rating for PTSD, effective August 31, 2005.              The Veteran appealed from the initial disability rating. See Fenderson v. West,      12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Jurisdiction over the case was later transferred to the RO in Newark, New Jersey.

When the Board first considered this case in November 2009, it was determined that the record raised the additional issue of entitlement to a TDIU. The Board assumed jurisdiction over the Veteran's TDIU claim under pertinent applicable law.                See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (when a claimant has appealed from the initial disability rating assigned for a service-connected disability, the determination of whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for that disability). The Board then remanded both the increased rating and TDIU claims to the RO (via the Appeals Management Center (AMC)) for further development.

While this case was on remand, through a March 2011 rating decision the RO granted the Veteran's TDIU claim. Regardless of this decision, it does not render moot the Veteran's claim for the maximum schedular rating for PTSD of                  100 percent, given that this latter award would constitute the greater compensation benefit. 




FINDINGS OF FACT

1. From August 31, 2005 through April 5, 2010, the Veteran's PTSD involved       no worse than occupational and social impairment with deficiencies in most areas.

2. When considering the extent of all relevant symptomatology, however,                   since April 6, 2010 the Veteran's PTSD has involved total occupational and social impairment. 


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 70 percent for PTSD, from August 31, 2005 through April 5, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a           100 percent evaluation for PTSD since April 6, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for increased rating stems from disagreement with the initial rating assigned at the time of the original grant of service connection, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining extensive VA outpatient treatment records. The RO has also arranged for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).               In support of his claim, the Veteran has provided a letter from a treating VA psychiatrist, and several personal statements. He has declined the opportunity to attend a hearing. There is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability              (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.
The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

August 31, 2005 up until April 5, 2010

The Veteran underwent an October 2005 VA Compensation and Pension examination for PTSD, upon which he reported that he had been getting some treatment for PTSD, and was taking antidepressants which had given him better sleep. He had been in treatment for the past few months, and was going to be starting psychotherapy soon. He had a history of getting into fights. The Veteran reported nightmares and bad dreams, hypervigilance, and easy startle reflex.           He also had depression with poor energy and poor concentration, and described this as moderately severe in nature. At that time, he had been suspended from his job, and mentioned that he would get into frequent arguments with his bosses, and had difficulty keeping jobs. It was reported that relationships with his family were good. The Veteran kept in touch with a few relatives, but he was basically a loner.              He further indicated that as he was suspended from work, he now spent his time at home watching television in his bedroom. He appeared to have few social contacts. He was able to take care of his activities of daily living.   

On mental status exam, the Veteran was cooperative. Mood was depressed and affect was blunted. Speech was normal. There were no perceptual problems. Thought process and thought content were normal. There was no suicidal or homicidal ideation. He was oriented to person, place and time. Insight and judgment were fair, as was impulse control. The diagnosis given was PTSD. A Global Assessment of Functioning (GAF) score was found of 45. The VA examiner described the severity of symptoms as moderately severe, due to problems at work and in relationships. The examiner further opined that the Veteran's psychiatric problems did not prevent him from getting employment. He was deemed competent for VA benefits purposes. 

A VA psychiatric evaluation was completed on an outpatient basis in October 2005. It was observed that the Veteran described continued disturbing memories of events from service. The Veteran further stated that he had been able to control his anger better than before but still needed improvement. He always remained hypervigilant and on guard. He indicated that he still had days which were not pleasant, as he described them as tense, angry, and anxious and had no explanation for this type of mood or behavior. On objective examination, the Veteran was in no acute physical distress and had good eye contact. He was well-oriented. He had spontaneous coherent and relevant speech. He had an anxious and sad mood and appropriate affect. There was no gross thought disorder or symptoms of psychosis. He had no suicidal or homicidal ideations, plans or intent at this moment. He had good reality testing, and intact abstracting and calculating abilities. There was good insight and judgment, and good past and recent memory. The treatment plan was continued medication and therapy. A GAF score was assigned of 41. There are numerous additional subsequent reports from this same VA psychiatrist which reflect identical findings upon mental status examination (indeed, similar findings are noted continuing through appointments in 2009 and beyond).

In his January 2007 correspondence, the Veteran's treating VA psychiatrist indicated that the Veteran had always reported persistent PTSD symptoms that continued to be debilitating. It was further indicated that the Veteran met the       DSM-IV stressor criteria for PTSD, including presenting with recurring or intrusive distressing recollections from service largely magnified by current events, and reporting still having distressing dreams of the events and sometimes feeling anxious about these events. The symptoms attributed directly to PTSD included intrusive thoughts about friends lost in the Vietnam War, nightmares about war or death or disaster, and depressive or anxious moments as well as irritability. According to the VA psychiatrist, the Veteran's condition had deteriorated, and he was unemployable. His chronic feelings of anger and irritability had led to social isolation and the loss of his job due to recurrent arguments with his co-workers and supervisors. His difficulty sleeping and chronic violent nightmares had led to him sleeping in a different bed from his wife. He had difficulty controlling his anger and was potentially explosive if exposed to a stressful situation. According to the psychiatrist, his symptoms from PTSD had been relatively resistant to treatment and were likely to persist, as they had for the past 39 years. It was opined that the severity of his symptoms would interfere with his ability to obtain and maintain gainful employment. He was deemed capable of handling his own finances. 

For the initial time period under consideration from the August 31, 2005 effective date of service connection through April 5, 2010, the Board finds that considering the overall severity of the Veteran's service-connected PTSD the assignment of a  70 percent disability rating remains proper. To warrant the assignment of the maximum schedular evaluation of 100 percent, there must manifest total occupational and social impairment. See 38 C.F.R. § 4.130, Diagnostic Code 9411. During the initial time period the Board is reviewing, the Veteran did not have        any of the characteristic symptoms of a 100 percent evaluation, as defined per the rating criteria at 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders. Moreover, there is no indication otherwise of total occupational and social impairment. 

The portrayal of the Veteran's condition on an October 2005 VA PTSD examination did indicate symptomatology inclusive of poor sleep, hypervigilance, and easy startle reflex, with reported depression, poor energy, and poor concentration. The Veteran had been suspended from work, and had few social contacts. Overall, however, relationships with family members were good. Equally as significant, is that on objective mental status exam, apart from depressed mood, all findings were normal, including normal speech, absence of suicidal or homicidal ideation, and normal thought content. The VA examiner described the Veteran's PTSD symptoms as "moderately severe," and further observed that they did not prevent him from securing employment. Indeed, although on a suspension,            the Veteran was gainfully employed at that point in time.

Thereafter, the October 2005 VA psychiatric outpatient evaluation report (and subsequent similar reports) denote congruent findings. When objectively evaluated, the Veteran again had some disturbance of mood with corresponding affect, however, all other essential measured capabilities and categories of symptoms registered as normal. For instance, there was no gross thought disorder or symptoms of psychosis, and the Veteran had good reality testing, and intact abstraction abilities and judgment and insight. 

When in January 2007 an evaluative statement was offered by the Veteran's treating VA psychiatrist, the assessment was again consistent with less than total occupational and social impairment. This time, the Veteran's condition had apparently deteriorated. There were noted chronic feelings of anger and irritability leading to social isolation and job loss, some isolation from his spouse, and difficulty controlling anger with potentially explosive behavior. Notably, however, the opinion offered regarding employability was that the Veteran's symptoms would interfere with his ability to maintain gainful employment, and continued employment capacity was never fully ruled out. 

Clearly the January 2007 VA psychiatrist's statement presents the most stark depiction yet of the severity of the Veteran's PTSD symptoms and manifestations. Yet it never conclusively or persuasively denotes a state of complete, or near complete industrial and social impairment due to PTSD. What is key in evaluating this correspondence, and all other previous evaluations of the Veteran's psychiatric condition, is the conspicuous absence of the characteristic components of the rating criteria for a 100 percent evaluation, including: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.               See Diagnostic Code 9411. Absolutely none of these components of the rating criteria were effectively met. Whereas the Veteran is shown to be capable of periods of explosive temperament, never has he been considered a persistent danger to himself or others. By all indication also, he has retained the capacity to perform all activities of daily living. 

Nor for that matter is there any other factor in the medical evaluation history to this point, suggesting a total degree of impairment apart from what constituent rating criteria denotes that VA directly look for. For much of the timeframe in question, the Veteran was gainfully employed. For that period in which he was no longer working, the available medical information is simply insufficient and lacking in detail as to demonstrate that the requisite criteria for the next higher evaluation  were met. 

The Board recognizes that a GAF score of 41 was assigned during this time period by a VA psychiatrist in October 2005. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational,          or school functioning (e.g., no friends, unable to keep a job). While not meaning to discount the validity of this GAF score, the Board observes that on its face the assigned GAF does not indicate or suggest a total margin of impairment.             More importantly, the objective symptomatology repeatedly shown on psychiatric evaluation does not correlate to an award of the next higher disability rating, apart from the conclusory finding provided within the assigned GAF score. See 38 C.F.R. § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).

Thus, when viewing the competent evidence in its entirety, the record continues to support the assignment of the existing 70 percent evaluation, prior to April 6, 2010.


April 6, 2010 to the Present 

The Veteran underwent VA Compensation and Pension examination again in        April 2010, by a psychologist. The VA examiner indicated his review of the claims file, and conducted a survey of educational and occupational history, and psychiatric treatment history. In reviewing employment history, the examiner noted that the Veteran had quit his job in 2007 due to various interpersonal conflicts in that environment. In the examiner's opinion, the Veteran's psychiatric symptoms were too severe for him to be able to manage to work effectively, as the Veteran would be unable to work due to his inability to tolerate the presence of other people, as well as his arousal level which caused constant arguing and fighting. 

Regarding recently reported symptoms, the examiner considered the Veteran to be extremely symptomatic. The Veteran continued to have severe flashbacks and vivid memories of experiences from service. He did not sleep, having difficulty falling asleep, waking up frequently, and having nightmares. He continued to have an extremely heightened startle response to unexpected sound and movement. He continued to remain extremely hypervigilant, unable to tolerate people behind him, and always scanning his immediate environment. He avoided all stimuli that evoked memories of the war experience, including watching television. He was extremely and remarkably isolative. He avoided contact with his immediate family, and             had not seen his own grandson who was born two years previously. The Veteran lived a separate existence from his wife in the same house. He did not tolerate other people, and was extremely isolative. He had mood swings that included anger and irritability, and as a consequence, was estranged from his daughter who would not come to the house and would not interact with him. The Veteran had blunted and constricted affect as well. Current symptoms were seen as clearly and causally consequential to the Veteran's military history of service in Vietnam. As to personal history, the Veteran lived a separate life from his wife, and although they lived in the same house, he spent his free time either in the basement or in his room. They did not appear to interact at all. The Veteran was also totally estranged from both of his children. He would not think of going to visit them, and they would not visit him. He was totally disconnected from his family. The Veteran denied having any creative outlets or any hobbies. He stayed home and was isolated. He had no personal interests. He avoided interpersonal contact, and was extremely isolative. 

Upon mental status examination, the Veteran was dressed and groomed appropriately. He was cooperative throughout the evaluation. Mood and affect were significantly blunted. Speech was normal. There was no evidence of perceptual impairment, nor any evidence of thought disorder. Thought content was appropriate to the evaluation. The Veteran denied both suicidal and homicidal ideation. He was oriented to time, place and person. Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact. The Veteran identified that in his present condition there was intolerance and inability to deal with people without having a violent emotional reaction. The Veteran did maintain full independence with regard to all activities of daily living.

The VA examiner indicated in summary that the Veteran was extremely symptomatic of severe PTSD. As a direct consequence of his condition, the Veteran had recurring intrusive thoughts, recurring distressing dreams, reliving of events via flashbacks, and experiencing of intense distress upon exposure to cues that reminded him of his experiences. He avoided thoughts associated with his experiences. He avoided activities that brought about recollection. He had significantly decreased interest and participation in formerly enjoyable activities. He felt detached and estranged from others and exhibited restricted affect. He had difficulty falling and staying asleep. He exhibited irritability, hypervigilance, and an exaggerated startle response. The diagnosis was PTSD, extremely severe and chronic. A GAF score was assigned of 37, corresponding to impaired sleep, extreme isolation, avoidance of recreational and leisure activities, heightened arousal, flashbacks, mood swings, and restricted affect. 

The examiner commented further that on the issue of employability, the Veteran had been out of work for several years and had a long history of conflict at work. He was extremely isolative and could not tolerate the presence of other people. As a consequence of his extremely heightened irritability, heightened arousal, and inability to interact socially with other individuals, the examiner found the Veteran to be unable to work at that time. The Veteran was considered competent to handle his finances independently. In the examiner's view, however, the Veteran's condition resulted in total occupational and social impairment. The Veteran was considered unable to work, and unable to socialize, all as a consequence of his extremely severe symptoms of chronic PTSD. 

When considering the medical evidence of record in light of the April 2010 VA PTSD review examination, the Veteran's psychiatric disability is documented to have appreciably worsened. There is sufficient basis in the record that when all reasonable doubt is afforded to the Veteran in evaluating his psychiatric condition, the criteria for a 100 percent evaluation are effectively met. The Board must initially note that none of the actual designated symptoms under the rating criteria are satisfied for assignment of a 100 percent rating. There is no gross impairment of thought processes, persistent delusions or hallucinations, or disorientation to time or place, or other components of a 100 percent rating per Diagnostic Code 9411.        That having been said, the Board's inquiry into the severity of PTSD is not limited to the "four corners" of what the rating criteria denote. See Mauerhan, supra.  When viewing the Veteran's PTSD condition in light of all forms of relevant psychiatric impairment there is justification for the higher rating sought. Essentially, he has been found unemployable due to PTSD. Moreover, he is considered unable to socialize due to PTSD.  He has minimal functional social relationships with family members, to the extent that the Veteran is reportedly severely isolated. There is thus competent indication of total occupational and social impairment. Adding to this is the fact that the April 2010 VA examiner did consistently characterize those symptoms of PTSD that were shown as having been very severe. 

The Board readily points out that much of the Veteran's objective observed symptomatology has appeared outwardly normal, and he retains a substantial degree of functional capacity and ability to carry out activities of daily living. As per what the medical evidence denotes, however, there is sufficient showing of total impairment in the categories of occupational and social functioning. At the very least, VA's benefit-of-the-doubt doctrine mandates that any reasonable degree of uncertainty in this area be resolved in favor of the Veteran's claim. See 38 C.F.R.        § 4.3. 
Hence, a 100 percent schedular rating for PTSD is assigned from April 6, 2010 onwards.

Conclusion

For the time period for which the Veteran's PTSD is still rated at 70 percent,            the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused  him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Up until 2007, the Veteran was still gainfully employed. Moreover, in the view of the January 2007 VA psychiatrist,  the Veteran's psychiatric impairment interfered with employability, but did not necessarily preclude it. The Veteran's PTSD condition also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD prior to April 6, 2010, but granting a higher rating of 100 percent since then.        This determination takes into full account the potential availability of any        "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski,            1 Vet. App. 49, 55 (1990).     



ORDER

An initial evaluation higher than 70 percent for PTSD from August 31, 2005 through April 5, 2010 is denied.

A 100 percent evaluation for PTSD since April 6, 2010 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 






____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


